UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
____________________________
                             )
MICHAEL BEATTIE,             )
                             )
          Plaintiff,         )
                             )
          v.                 )     Civil Action No. 01-2493 (RWR)
                             )
JO ANNE BARNHART, et al.,    )
                             )
          Defendants.        )
____________________________ )


                   MEMORANDUM OPINION AND ORDER

     Pro se plaintiff Michael Beattie brought this action against

the Commissioner of Social Security and five unnamed Social

Security Administration employees alleging, in part, a wrongful

failure to produce documents related to an inadvertent

overpayment to Beattie, and wrongful termination of Beattie’s

social security benefits.   Beattie seeks a temporary restraining

order (“TRO”) to preserve the documents and provide benefits.

Because Beattie has failed to demonstrate that he is likely to

suffer irreparable harm without a TRO and no other factors tip

the balance in favor of granting a TRO, his motion will be

denied.

                            BACKGROUND

     The plaintiff’s amended complaint seeks, among other things,

documents related to a claim for underlying social security

benefits that were terminated over eight years ago.   (See Pl.’s
                                   - 2 -

Br. Supporting Mot. for TRO (“Pl.’s Br.”) at 1-2.)1       Beattie

asserts that he has requested from the defendants documents under

the Freedom of Information Act (“FOIA”) and the Privacy Act which

the defendants have failed to search for and provide to him.

(Id.)       Beattie claims that he will be unable to pursue his

benefits claim and will suffer stress if the defendants fail to

preserve his records.       (Id. at 2-3.)   He seeks a TRO that requires

the defendants to conduct an accounting and listing of the

documents, and that enjoins the defendants from destroying

documents sought and from continuing to withhold his social

security benefits.       (Pl.’s Mot. for TRO.)

                                 DISCUSSION

     The purpose of preliminary equitable relief usually is “‘to

preserve the status quo pending the outcome of litigation.’”

Cobell v. Kempthorne, 455 F.3d 301, 314 (D.C. Cir. 2006) (quoting

Dist. 50, United Mine Workers of Am. v. Int’l Union, United Mine

Workers of Am., 412 F.2d 165, 168 (D.C. Cir. 1969)).        The factors

that apply in evaluating requests for a temporary restraining

order are identical to those that apply in evaluating requests for

preliminary injunctions.       See Al-Fayed v. C.I.A., 254 F.3d 300,

303 n.2 (D.C. Cir. 2001).       To obtain preliminary injunctive

relief, the moving party must show that “he is likely to succeed

on the merits, that he is likely to suffer irreparable harm in the



        1
     Beattie’s filing was not paginated.         Pagination, therefore,
has been supplied by the Court.
                                - 3 -

absence of preliminary relief, that the balance of the equities

tips in his favor, and that an injunction is in the public

interest.”   Winter v. Natural Res. Def. Council, Inc., 129 S. Ct.

365, 374 (2008).    A court evaluates these factors on a sliding

scale.   Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1291

(D.C. Cir. 2009).    A trial court has the discretion to grant or

deny a request for a preliminary injunction, Ambach v. Bell, 686

F.2d 974, 979 (D.C. Cir. 1982), but such requests are not granted

lightly.   See Mazurek v. Armstrong, 520 U.S. 968, 972 (1997).

Injunctive relief “should not be granted unless the movant, by a

clear showing, carries the burden of persuasion.”    Id. (emphasis

in original) (quoting 11A C. Wright, A. Miller, & M. Kane, Fed.

Practice and Procedure § 2948, at 129-30 (2d ed. 1995)).

I.   IRREPARABLE HARM

     Ordinarily, a threshold requirement in granting temporary

injunctive relief is that the moving party make some showing of

irreparable harm.    See CityFed Fin. Corp. v. Office of Thrift

Supervision, 58 F.3d 738, 747 (D.C. Cir. 1995).    Despite the

flexibility in weighing the four factors in relation to each

other, courts normally “require the moving party to demonstrate at

least ‘some injury.’”    Id. (quoting Population Inst. v. McPherson,

797 F.2d 1062, 1078 (D.C. Cir. 1986)); see Sampson v. Murray, 415

U.S. 61, 88 (1974) (stating that “‘[t]he basis for injunctive

relief in the federal courts has always been irreparable harm and

inadequacy of legal remedies’”) (alteration in original)
                                - 4 -

(citation omitted).    If a party fails to make a sufficient showing

of irreparable injury, a court may deny a motion for injunctive

relief.   CityFed Fin. Corp., 58 F.3d at 747 (stating that because

the moving party made no showing of irreparable injury, the

district court did not abuse its discretion in denying the request

for preliminary relief).

     An irreparable harm is an imminent injury that is both great

and certain to occur, and for which legal remedies are inadequate.

Wis. Gas Co. v. F.E.R.C., 758 F.2d 669, 674 (D.C. Cir. 1985)

(citing Sampson, 415 U.S. at 88).    “Bare allegations of what is

likely to occur are of no value since the court must decide

whether the harm will in fact occur.”    Id. (emphasis in original).

Thus, to satisfy this prong, the movant must prove either “that

the harm has occurred in the past and is likely to occur again” or

that the harm is “certain to occur in the near future.”    Id.

“‘Injunctions . . . will not issue to prevent injuries neither

extant nor presently threatened, but only merely “feared.”’”

Comm. in Solidarity With People of El Sal. (CISPES) v. Sessions,

929 F.2d 742, 745-46 (D.C. Cir. 1991) (alteration in original)

(citation omitted).

     Beattie complains that he will suffer stress unless the

defendants are enjoined from destroying his records.    He cites to

no authority that such stress is a harm appropriate to remedy by

injunctive relief.    He also wants the defendants to conduct an

accounting of documents sought in his purported FOIA and Privacy
                                - 5 -

Act requests and to produce a list of these documents, but he has

not demonstrated how an accounting or a list of documents will

prevent him from suffering imminent, irreparable harm.      In

addition, he seeks to enjoin the defendants from destroying any

documents within the subject matter of his requests.      Beattie,

however, has not demonstrated that the defendants previously have

destroyed any documents related to his pending benefits claim.

Rather, he states that the relevant documents are “in the

possession of both the local social security office and the

regional social security office.”    (Pl.’s Br. at 2.)    Similarly,

Beattie has not proven that the defendants have threatened to

destroy documents in the near future.      He merely alleges that

“[t]here is a distinct possibility that the agency will destroy

documents that are the subject of [his] request.”      (Pl.’s Br.

Supporting Mot. to Expedite at 2.)      These feared possibilities

fall short of the imminent threat of injury required to grant a

TRO.

       Beattie’s request to enjoin the defendants from continuing to

withhold his social security benefits is equally deficient.      He

has failed to demonstrate that he will suffer an imminent injury

that legal remedies cannot redress if a temporary restraining

order is not granted.   A TRO, ordinarily issued to preserve the

status quo, is an inappropriate tool for restoring Beattie’s

social security benefits which were terminated by agency decision

over eight years ago.
                                 - 6 -

II.   OTHER FACTORS

      A party seeking a TRO also must demonstrate that he is likely

to succeed on the merits, that the balance of the equities tips in

his favor and that the public interest favors granting of the TRO.

See Winter, 129 S. Ct. at 374.    Assessing the likelihood of

success on the merits “does not involve a final determination of

the merits, but rather the exercise of sound judicial discretion

on the need for interim relief.”    Nat’l Org. for Women, Wash. D.C.

Chapter v. Soc. Sec. Admin. of the Dep’t of Health and Human

Servs. et al., 736 F.2d 727, 733 (D.C. Cir. 1984) (footnote and

internal quotation marks omitted).       Here, Beattie’s scant brief

supporting his motion for a temporary restraining order asserts

that he has “obviously proven a possibility of success,” but

provides no support for his assertion.      (Pl.’s Br. at 3.)   Beattie

largely fails to address the substance of his underlying claims,

and merely makes conclusory or unsubstantiated allegations that

the defendants’ failure to provide him with the requested

documents violated FOIA and the Privacy Act, and the defendants

have denied him due process by failing to allow him to call

witnesses, submit evidence, be represented by an attorney, or

testify.   (Id. at 2-3.)   Furthermore, Beattie’s blanket statement

that he qualifies for social security benefits is not sufficient

to demonstrate a likelihood of success on the merits.

      Beattie also alleges that the balance of the equities tilts

sharply in his favor because he is destitute and the defendant is
                                 - 7 -

infinitely wealthy.    He claims that he has no income and little

resources and the defendant should pay him $600 per month until

the case is resolved.    (Id. at 3.)     Beattie, however, has failed

to show that any money is owed to him or that his penury should

weigh against an agency that he has not demonstrated either has

destroyed any documents or is even obligated to provide the

requested documents.    Moreover, Beattie makes no showing that

there is a strong public interest that favors reinstating by TRO

social security benefits that were terminated by agency decision,

or ordering an agency not to destroy documents it has not even

threatened to destroy.

                               CONCLUSION

     Beattie has failed to show that he will suffer irreparable

injury if his motion for a temporary restraining order is not

granted.   Nor has he shown that other considerations warrant

issuing the relief he seeks.    Accordingly, it is hereby

     ORDERED that Beattie’s motion for a temporary restraining

order and expedited decision [70] be, and hereby is, DENIED.

     SIGNED this 20th day of October, 2009.



                                          /s/
                                  RICHARD W. ROBERTS
                                  United States District Judge